Citation Nr: 1747327	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-38 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2. Entitlement to service connection for a right hand disorder (claimed arthritis of the right hand).  

3. Entitlement to service connection for a skin disorder (claimed as sores on extremities), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 12, 1966 to January 12, 1970 (first period), and from January 13, 1970 to February 27, 1974 (second period). The Veteran was discharged from his first period of service under honorable conditions, and was discharged from his second period of service under other than honorable conditions, as confirmed in a February 1979 VA Administrative Decision.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The matters have since been transferred to the RO in Montgomery, Alabama.  

The Board remanded these claims in August 2016 for further development of the record. The development has been completed and the case has been returned to the Board.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have PTSD attributable to a verified stressor of his first period of service.

2. The Veteran's current unspecified depressive disorder is not attributable to disease or injury sustained during his period of service.

3. The Veteran's right thoracic outlet syndrome is not attributable to disease or injury sustained during his period of service; right hand arthritis was not demonstrated.

4. The Veteran's claimed service in the Republic of Vietnam during the Vietnam era could not be verified.

5. The Veteran's dermatitis was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents therein.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. The criteria to establish service connection for a right hand disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria to establish service connection for a skin disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder, to include PTSD and depression

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 

The Veteran contends that he has PTSD and/or depression due to his participation in an Air Force-sanctioned task force to further equal treatment to service men and women of color. The Board notes that a June 1972 post-trial clemency report notes the Veteran's participation in the Air Force's Human Relations Council while stationed at the Kwang Ju Air Force Base during his second period of service. He also asserts that his claimed depression may be due to spending approximately one month in the hospital for treatment of hepatitis.  

The Veteran's service treatment records reflect that the Veteran was hospitalized for hepatitis from January to February 1968. Otherwise, service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder. 

A November 2014 private treatment record documents that the Veteran was evaluated for PTSD. The Veteran reported that he was attacked during his period of service in Korea because of prevalent racism. He reported that he was in charge of making sure the black airmen were not being discriminated against. He alleged that he was cornered in a hallway by 4 airmen with nun chucks. He stated that he had to fight his way out and sustained a broken hand and a knot on the side of his head. As a result of that experience, he reported that he can't be in a confined space with a Caucasian person due to flashbacks of the event. He had problems trusting people and had problems in relationships. He also had sleep impairment problems but did not want to take sleeping pills. He was very emotional in recounting his experiences. 

On review of psychological symptoms, anxiety, depression and insomnia were indicated. On examination PTSD and depression were diagnosed. The examiner indicated that the Veteran met the criteria for a diagnosis of PTSD. The examiner reported that the Veteran experienced a traumatic event (being attacked in a hallway and beaten); experienced flashbacks related to that event that caused severe emotional distress (problems with trust and relationships and nightmares); and, demonstrated avoidant type behaviors because of the traumatic event (he avoided situation in enclosed spaces with Caucasian people).

The April 2017 Report of VA PTSD examination reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5. A diagnosis of unspecified depressive disorder with anxious distress was rendered. The psychologist commented that maladaptive personality traits were strongly suspected. The psychologist noted that there were some significant inconsistencies between the Veteran's report and information contained in the service treatment records, raising concern about the Veteran being a reliable historian.

The Veteran reported that he was raised by his maternal grandmother because his mother was a singer who spent a majority of the time traveling away from home. He reported that he never knew his biological father. His mother had a boyfriend who eventually became his stepfather and the Veteran described him as a positive male role model. He reported that most of his formative years were split living with his mother and stepfather in Toledo and his grandmother in Mississippi.

The psychologist noted the Veteran's first period of service (January 1966 to January 1970) was considered honorable; however, his second period of service (January 1970 to February 1974) was considered dishonorable. The psychologist extensively documented a history of the Veteran's disciplinary infractions during his second period of service. The psychologist noted review of private and VA treatment documenting diagnosis of PTSD but explained that primary care providers are not trained mental health professionals. The psychologist reported that no mental health provider had ever diagnosed the Veteran with PTSD (or any other mental condition).

The psychologist stated that the Veteran continued to report that the cause of his PTSD related to an assault that occurred outside a night club in Korea, an event that occurred during his second period of service (considered dishonorable). 

Acknowledging that the Veteran was hospitalized for 30 days for hepatitis during his first period of service, the psychologist found that contracting hepatitis did not conform to DSM-5 PTSD stressor criteria. The psychologist also concluded that the Veteran's participation in Air Force Human Relations Council to help improve race relations in the Air Force also did not conform to DSM-5 PTSD stressor criteria. Thus, the psychologist concluded that the Veteran did not meet the full criteria for PTSD. However, the psychologist noted that the Veteran reported symptoms consistent with depression.

The psychologist opined that the Veteran's depressive disorder was less likely as not caused by or otherwise etiologically related to his first period of service. The psychologist explained that the Veteran remained very focused that the cause of his problems was related to the assault that occurred outside the nightclub (during the dishonorable portion of his service). However, as the assault occurred during a period of dishonorable service, an acquired psychiatric disability related to it could not be service-connected. The psychologist reiterated that hospitalization for hepatitis and participation in the Air Force's Human Relationships Council did not meet DSM stressor criteria. The psychologist also explained that hospitalization for hepatitis and participation in the Air Force's Human Relationships Council were not known causes of depressive disorders.

While non-medically trained veterans are competent to testify as to matters of diagnosis and etiology subject to lay observation, the question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("[I]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has PTSD are not competent. 

The more probative evidence establishes that the Veteran does not have PTSD (See April 2017 VA PTSD examination report). Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. In this case, the April 2017 VA examination reports reflect that the Veteran has also been diagnosed with another acquired psychiatric disorder (unspecified depressive disorder with anxious distress). Though the Veteran has current acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current acquired psychiatric disorder and a period of service. Rather, the evidence shows that the Veteran's current acquired psychiatric disorder had no relationship to service, given hospitalization for hepatitis and participation in the Air Force's Human Relationships Council were not known causes of depressive disorders . (See April 2017 VA examination report). This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination.  

Accordingly, service connection for an acquired psychiatric disorder manifested by unspecified depressive disorder with anxious distress is denied.

Right Hand

The Veteran contends that he has a right hand disability that onset due to injury sustained during his period of service. Current disability related to an injury sustained during his second period of service could not be service-connected.

Service treatment records contain no documentation of complaints of or treatment for a right hand injury during his first period of service.

A March 1989 private treatment record reflects the Veteran's complaint of numbness and weakness of his right hand and arm. The Veteran reported that while working as a bus driver in September 1988, he was rear-ended by a truck and the force of the collision knocked him backwards approximately 10 feet and he landed on his right shoulder. He stated that he noticed that his right arm went numb at that time. On examination, the Veteran was diagnosed with right thoracic outlet syndrome.

To the extent that the Veteran has current right hand disability (thoracic outlet syndrome), the preponderance of the evidence is against a finding of a linkage between the onset of the current disability and injury sustained during his period of honorable service. Rather, the evidence demonstrates that the Veteran's right thoracic outlet syndrome onset from an injury sustained in a post-service work place accident.

The Veteran was not afforded a VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates that symptoms of right thoracic outlet syndrome were not present in service or for many years thereafter (having onset due to injury sustained in a post service work accident in September 1988), no examination is required.     

Additionally, there is no evidence of right hand arthritis. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Skin Disorder

Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). In addition, VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has a skin disorder that onset due to herbicide exposure during his service in Korea and/or the Republic of Vietnam. A review of the Veteran's personnel records shows that he was stationed at the Osan Air Base in Korea during his first period of service. The Board notes that while the Veteran initially denied having served in the Republic of Vietnam, he has since reported that he visited the Republic of Vietnam on temporary duty. 

Service treatment records contain no documentation of complaints of or treatment for chloracne or a skin disorder.

A September 2010 private treatment record reflects that the Veteran had a five year history of skin lesions on his lower extremities and right arm. On examination, relevant assessment was dermatitis.  

Though the Veteran had a skin disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current disability and a period of service to include exposure to Agent Orange therein. Here, the Veteran's service in Vietnam could not be verified. His personnel service records do not indicate that the Veteran stepped foot in Vietnam.

His DA 20 reflects that he had service at Lackland Air Force Base (AFB), Texas from January 12, 1966 to February 15, 1966; Cannon AFB, New Mexico from February 15, 1966 to March 27, 1968; Osan Air Base (AB), Korea from March 27, 1968 to June 13, 1969; and Seymour Johnson AFB, North Carolina from June 13, 1969 to January 1970 during his first period of service.  While he was stationed at the Osan AB in Korea, service personnel records showed that he was assigned to the individual equipment unit of the equipment management branch. His duties included assisting his unit in the "crash" program to equip all newly assigned personnel with field equipment and cold weather clothing.

An October 2016 response from Compensation Services reflects that "VA has no evidence that Agent Orange was used anywhere in Korea other than the DMZ during 1968-69. Osan AFB was not near the DMZ and there is no evidence for any exposure there." 

Similarly, an October 2016 response from the Air Force Historical Agency documents  that review of the collection of official unit histories of the 6314th wing at Osan AB showed that while supply activities are noted, there was no mention of sending anyone temporary duty (TDY) to Vietnam from the supply squadron. Various exercises across Korea were mentioned but no notation of sending personnel to Vietnam was found. 

In addition, the March 2017 response from the Joint Services Records Research Center (JSSRC) indicates that available unit histories from July 1968 through December 1968 were researched and showed that the 6314th supply squadron (SS) was stationed at Osan AB, Korea during 1968. The history did not show that 6314th SS personnel deployed to the republic of Vietnam (RVN) during the July 1968 through December 1968 time period. A March 2017 VA memorandum concludes that claimed exposure to herbicides could not be conceded.

As the Veteran's in-country service in Vietnam (i.e., a showing that the Veteran set foot in Vietnam or served in the inland waterway) is not verified and given that the Veteran did not serve in a unit that operated near the Korean DMZ between April 1, 1968, and August 31, 1971 (Osan AFB was not near the DMZ), service connection for chloracne or a skin disorder is not warranted on the presumptive basis. See 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e). 

Further, though the Veteran had a skin disorder, the evidence does not serve to link the onset of a skin disorder to the period of active service, to include exposure to herbicide agents therein. The law recognizes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there existed a medical relationship, or nexus, between a skin disorder and the Veteran's active service, to include exposure to herbicide agents therein. 

The Veteran was not afforded a VA examination. On the facts of this case, however, an examination is not required. In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no skin disorder in service and that symptoms of a skin disorder were not present in service or for many years thereafter, no examination is required. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The only other evidence supporting these claims is the various general lay assertions. The Veteran is a lay person and is not competent to establish that he had an acquired psychiatric disorder, a right hand disorder and a skin disorder that onset due to event or incident of service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to opine as to the cause of his acquired psychiatric disability, right hand disorder and skin disorder. The question regarding the etiology of such disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, the claims of entitlement to service connection for an acquired psychiatric disorder, a right hand disorder and a skin disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD and a depressive disorder is denied. 

Service connection for a right hand disorder is denied.  

Service connection for a skin disorder is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


